United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 9, 2007

                                                         Charles R. Fulbruge III
                           No. 06-30874                          Clerk


        TRAVOR LANCE MABOU, Individually and on Behalf of
      ALEX MABOU, on Behalf of KRYSTA MABOU; STACEY MABOU,
   Individually and on Behalf of KRISTA BETTEVY; TAYLOR MABOU,

                                            Plaintiffs-Appellants,

                              versus

                GOVERNMENT EMPLOYEES INSURANCE CO.,

                                               Defendant-Appellee.



          Appeal from the United States District Court
              for the Western District of Louisiana
                      Case No. 1:05-CV-2090


Before JONES, Chief Judge, and REAVLEY and SMITH, Circuit Judges.

PER CURIAM:*

          The court has considered Appellants’ position in light of

oral argument, the briefs, and pertinent portions of the record.

Having done so, we find no reversible error of fact or law and

affirm for essentially the reasons stated by the district court.

          AFFIRMED.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.